DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/993,559 has issued as U.S. Patent No. 10,660,542.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim recites the limitation "the antenna" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18, and 22 of U.S. Patent No. 9,713,437.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate the present claim.
Claims 1-3, 6, 8, 9, 12, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of copending Application No. 16/124,053 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 5, 10, 11, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of copending Application No. 16/124,053 in view of Lesho (U.S. Pub. No. 2004/0054385 A1).  The claims of the reference application recite essentially the same limitations as the present claims, but fail to recite that the switch is coupled to the antenna and photodiodes so that the infrared light pulses short the antenna to modulate the backscatter signals and transmit all of the RF energy back to the probe.  Lesho discloses a method wherein an external device transmits RF energy towards an implanted device, which receives the RF energy, generates a pulse train that varies as a function of sensed light, shorts the antenna, and transmits the RF energy back to the external device in order to provide observable information to the external device ([0019]-[0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the reference application so that the light pulses short the antenna to modulate and transmit RF back to the probe, as taught by Lesho, in order to provide observable information to the probe.
This is a provisional nonstatutory double patenting rejection.
Claims 7, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of copending Application No. 16/124,053 in view of August et al. (U.S. Pub. No. 2010/0004523 A1; hereinafter known as “August”).  The claims of the reference application recite essentially the same limitations as the present claims, but fail to recite that the antenna comprises a coil.  August discloses a method wherein an implantable tag comprises an .
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 6, 8, 9, 12, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-13, 15, and 17 of copending Application No. 16/544,765 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  The reference application has been allowed but has not yet issued.
Claims 4, 5, 10, 11, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-13, 15, and 17 of copending Application No. 16/554,765 in view of Lesho.  The claims of the reference application recite essentially the same limitations as the present claims, but fail to recite that the switch is coupled to the antenna and photodiodes so that the infrared light pulses short the antenna to modulate the backscatter signals and transmit .
This is a provisional nonstatutory double patenting rejection.
Claims 7, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11-13, 15, and 17 of copending Application No. 16/554,765 in view of August.  The claims of the reference application recite essentially the same limitations as the present claims, but fail to recite that the antenna comprises a coil.  August discloses a method wherein an implantable tag comprises an antenna that comprises a coil in order to conserve power through passive, backscattered communication ([0012]-[0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the reference application so that the antenna comprises a coil, as taught by August, in order to conserve power through passive, backscattered communication.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 16 of copending Application No. 17/089,437 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 10, 14, and 16 of copending Application No. 17/089,440 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of copending Application No. 17/093,464 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims.


Allowable Subject Matter
Claims 1-6, 8-12, and 14-19 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 7, 13, and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such methods for identifying/locating an implanted tag by transmitting synchronized EM/RF signals and optical/infrared signals/pulses from an external probe to the tag, wherein the tag transforms the optical/infrared signals/pulses into electrical energy to open/close a switch to modulate signals transmitted by the tag in response to the EM/RF signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791